


Exhibit 10.49

 

SUPPLEMENT NO. 2 TO
THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT

 

SUPPLEMENT NO. 2 dated as of February 22, 2012  (this “Supplement”), to the
Indemnity, Subrogation and Contribution Agreement dated as of January 18, 2011
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Indemnity, Subrogation and Contribution Agreement”), among SEAGATE
TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish company (“STX”), SEAGATE HDD CAYMAN,
an exempted limited liability company organized under the laws of the Cayman
Islands (the “Borrower”), each of the subsidiaries of STX listed on Schedule I
hereto (each such subsidiary individually, a “Subsidiary” and, collectively, the
“Subsidiaries”; and each such Subsidiary, the Borrower and STX, individually, a
“Guarantor” and, collectively, the “Guarantors”) and THE BANK OF NOVA SCOTIA, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

A.  Reference is made to (a) the Credit Agreement dated as of January 18, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, STX, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent, and (b) the U.S. Guarantee
Agreement dated as of January 18, 2011 (as amended, supplemented or otherwise
modified from time to time, the “U.S. Guarantee Agreement”), among the
Guarantors (as defined therein) and the Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Credit Agreement.

 

C.  The Borrower, STX and the other Guarantors have entered into the Indemnity,
Subrogation and Contribution Agreement in order to induce the Lenders to make
Loans and the Issuing Banks to issue Letters of Credit.  Pursuant to Section
5.13 of the Credit Agreement and the Collateral and Guarantee Requirement, each
Subsidiary Loan Party that is formed or acquired after the Effective Date, and
that is required to execute the U.S. Guarantee Agreement, is required to execute
the Indemnity, Subrogation and Contribution Agreement.  Section 12 of the
Indemnity, Subrogation and Contribution Agreement provides that additional
Subsidiaries may become Guarantors under the Indemnity, Subrogation and
Contribution Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Indemnity, Subrogation and Contribution Agreement
in order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.                                In accordance with Section 12 of the
Indemnity, Subrogation and Contribution Agreement, the New Guarantor by its
signature below becomes a Guarantor under

 

--------------------------------------------------------------------------------


 

the Indemnity, Subrogation and Contribution Agreement with the same force and
effect as if originally named therein as a Guarantor and the New Guarantor
hereby agrees to all the terms and provisions of the Indemnity, Subrogation and
Contribution Agreement applicable to it as a Guarantor thereunder.  Each
reference to a “Guarantor” in the Indemnity, Subrogation and Contribution
Agreement shall be deemed to include the New Guarantor.  The Indemnity,
Subrogation and Contribution Agreement is hereby incorporated herein by
reference.

 

SECTION 2.                                The New Guarantor represents and
warrants to the Administrative Agent and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

SECTION 3.                                This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of the New Guarantor and the
Administrative Agent.  Delivery of an executed signature page to this Supplement
by facsimile or Adobe .pdf transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4.                                Except as expressly supplemented
hereby, the Indemnity, Subrogation and Contribution Agreement shall remain in
full force and effect.

 

SECTION 5.                                THIS SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.                                In case any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the Indemnity, Subrogation and
Contribution Agreement shall not in any way be affected or impaired (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                                All communications and notices
hereunder shall be in writing and given as provided in Section 7 of the
Indemnity, Subrogation and Contribution Agreement.  All communications and
notices hereunder to the New Guarantor shall be given to it at the address set
forth under its signature below, with a copy to the Borrower.

 

SECTION 8.                                The New Guarantor agrees to reimburse
the Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent (but subject to Section
9.03(a) of the Credit Agreement).

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

 

 

SEAGATE TECHNOLOGY MEDIA (IRELAND),

 

 

 

 

 

 

 

By:

/s/ KENNETH M. MASSARONI

 

Name:  Kenneth M. Massaroni

 

Title:    Secretary

 

Address:  c/o Seagate Technology LLC

 

 10200 S. DeAnza Boulevard

 

Cupertino, CA95014

 

Attn: Treasury Department

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as

 

Administrative Agent,

 

 

 

 

 

 

 

By:

/s/ EUGENE DEMPSEY

 

Name:  Eugene Dempsey

 

Title:  Director, Corporate Banking

 

Signature Page to Supplement No. 2 to the Indemnity, Subrogation and
Contribution Agreement

 

--------------------------------------------------------------------------------

 
